       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 1 of 38




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT                           7',:,~,
                                                                                 /._.   I   IJ    I
                                                                                                      ·vi.
                                                                                                       O       -
                                                                                                                   3 n .,. LtO
                                                                                                                         ;-       /_,   I




                                                                               ( l   C'          r • ' ,.    T 1' ' , - -     r (' 1~·'D'' T
 IN THE MATTER OF THE SEARCH OF:                                               '- . .                  .           . ' .-· I '·
 25 Belle Circle,                                   CaseNo.    3:JCJ·mi-]33f(tMS)--
                                                                     J
 West Haven, Connecticut


                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Michael Manganiello, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the premises known as 25 Belle Circle, West Haven,

Connecticut, hereinafter "PREMISES," further described in Attachment A, for the things

described in Attachment B.

       2.     I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent authorized to enforce criminal laws

and duly authorized by the Attorney General to request a search warrant.

       3.     I have been employed as a Special Agent of the U.S. Department of Homeland

Security, Homeland Security Investigations ("HIS") since 2009, and am currently assigned to the

Office of the Resident in Charge, New Haven, Connecticut. As a Special Agent with HSI, I am

responsible for investigating and enforcing violations of federal law to include crimes against

children as well as the enforcement of federal narcotics laws, immigration laws, the Money

Laundering Control Act, and various customs violations.
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 2 of 38




       4.      I have attended and graduated from the Criminal Investigator Training Program and

the ICE-HSI Special Agent Training Program, both of which are conducted at the Federal Law

Enforcement Training Center in Glynco, Georgia. At this institution, I received specialized

training including, but not limited to, the following areas: narcotics investigations, immigration

investigations, fraud investigations, cyber investigations, import/export investigations, child

pornography investigations, firearms, defensive tactics, surveillance, and undercover operations.

       5.      I have participated in numerous criminal investigations of federal and state offenses

including Narcotics Smuggling, Internet-based Child Pornography, Money Laundering, Human

Smuggling, Counter-Proliferations, Intellectual Property Rights, and Immigration Document and

Benefit Fraud. In the course of those investigations, I participated in interviews of witnesses and

subjects in criminal cases; and the execution of numerous search warrants of personal residences

and personal property, including those for which I was the affiant.

       6.      During my tenure with HSI, I have participated in numerous joint inter-agency

investigations. During these investigations, I have conducted physical surveillance, executed

search and seizure warrants, reviewed tape-recorded conversations and conducted record checks

of suspects. I have also analyzed the contents of seized cellular telephones and interviewed sources

of information, including confidential sources: Through my training and experience, including on-

the-job discussions with other law enforcement agents and cooperating suspects, I am familiar with

the operational techniques and organizational structure of drug, weapons, currency, and human

smuggling organizations.



                                                 2
        Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 3 of 38




        7.      The information in this affidavit includes facts known personally to me, as well as

facts that I have learned from other agents directly involved in the investigation, as well as my

review of reports and other documents.

        8.     This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

               APPLICABLE LAW OF CRIMES UNDER INVESTIGATION

       9.      I submit this affidavit in support of an investigation into crimes including, but not

limited to, violations of the following statutes.

        10.    Wire Fraud (18 U.S.C. § 1343): "Whoever, having devised or intending to devise

any scheme or artifice to defraud, or for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises, transmits or causes to be transmitted by means

of wire, radio, or television communication in interstate or foreign commerce, any writings, signs,

signals, pictures, or sounds for the purpose of executing such scheme or artifice, shall be fined

under this title or imprisoned not more than 20 years, or both."

       11.     Attempt and Conspiracy (18 U.S.C. § 1349): "Any person who attempts or

conspires to commit any offense under this chapter [including 18 U.S.C. § 1343] shall be subject

to the same penalties as those prescribed for the offense, the commission of which was the object

of the attempt or conspiracy."

       12.     Aggravated Identity Theft (18 U.S.C. § 1028A(a)(l)): "Whoever, during and in

relation to any felony violation enumerated in subsection (c) [including 18 U.S.C. § 1343],




                                                    3
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 4 of 38




knowingly transfers, possesses, or uses, without lawful authority, a means of identification of

another person shall, in addition to the punishment provided for such felony, be sentenced to a

term of imprisonment of2 years."

                                            PROBABLE CAUSE

Background

         13.     In March 2018, HSI Detroit initiated an investigation into a group of individuals

who referred to themselves as "The Community." The Community was a loosely organized group

of individuals dedicated to online identity theft. Its members specialized in a tactic known as "SIM

Hijacking" or "SIM Swapping."

         14.     This tactic enabled The Community to gain control of a victim's mobile phone

number by linking that number to a subscriber identity module ("SIM") card controlled by The

Community-resulting in the victim's phone calls and short message service ("SMS") messages

being routed to a device controlled by a member of The Community. 1

         15.     Upon gaining control of a victim's mobile number, one or more members of The

Community would proceed to access an online account of the target by either (1) cracking (or

stealing) a password and then requesting a two-factor authentication ("2F A") code be sent to the

impersonating device or (2) requesting that a password be reset via a text message. Once an initial



1
  SIM Hijacking was often facilitated by bribing an employee of a mobile phone provider. Other times, SIM Hijacking
was facilitated by "social engineering": a member of The Community would contact a mobile phone provider's
customer service-posing as the victim-and request that the victim's phone number be swapped to a SIM card (and
thus a mobile device) controlled by The Community.




                                                        4
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 5 of 38




account-typically an email-was compromised, The Community would next seize control of

additional accounts by resetting additional passwords linked to the account that they now

controlled.

         16.      During these attacks, one or more members of The Community would appropriate

the online identity of the victim, using means of identification including the victim's name, email,

and mobile phone number.

         17.      Members of The Community planned and organized their activities on various

online forums and over diverse channels of communication.                      Broader discussions-such as

discussing the manner and means of attacks generally, and networking among The Community's

members-typically took place on forums such as "OGUsers" and "Hackforums." ·Planning and

execution of specific attacks, as well as victim selection and recruiting, usually took place via

platforms such as Discord, Skype, Signal, Wickr, and Telegram. These services can be accessed

by the use of computers, as well as by mobile devices such as phones and tablets.

         18.      The investigation revealed that a subset of The Community conspired to specialize

in the theft of cryptocurrency. 2 These individuals engaged in SIM Hijacking with the goal of

gaining control of-and stealing-a target's cryptocurrency.



2
  Cryptocurrencies, also known as virtual currencies or digital currencies, are online media of exchange. The most
famous is Bitcoin, but many others exist~such as LiteCoin and Ethereum. Like traditional currency, they act as a
store of value and can be exchanged for goods and services. They can also be exchanged for dollars. But, unlike
"fiat" currencies such as the dollar, they are untethered from the traditional banking system and neither issued nor
backed by sovereign states. Their value depends only on the law of supply and demand.




                                                         5
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 6 of 38




         19.      The conspirators would conduct research to identify targets for SIM Hijacking that

were publicly associated with cryptocurrency, such as investors or promoters. The assumption of

the conspirators was that these individuals would have substantial cryptocurrency holdings.

         20.      If the conspirators were able to successfully hijack a target's phone number, they

would use the techniques above to steal the target's cryptocurrency.

         21.      In May 2018, a member of The Community was arrested and began cooperating

with law enforcement. Through him, law enforcement gained access to records of online chats

between members of The Community. Search warrants were subsequently issued that enabled the

review of further online chats between members of The Community.

         22.      Through review of online chats discussing the planning and execution of

cryptocurrency thefts, law enforcement identified victims of The Community. Victims were

interviewed and their losses substantiated.

         23.      Law enforcement also reviewed logs provided from mobile phone providers and

online service providers that revealed unauthorized access to victims' phone services as well as

email, cloud storage, and cryptocurrency exchange accounts. In numerous instances, law

enforcement was able to identify an IP address or addresses 3 that one or more attackers used to

access a victim's online accounts.



3
  The Internet Protocol address (or simply "IP address") is a unique numeric address used by computers on the Internet.
An IP address looks like a series of four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet must be assigned an IP address so that Internet traffic sent from and directed
to that computer may be directed properly from its source to its destination. Most Internet service providers control a




                                                          6
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 7 of 38




         24.      This investigation has shown that members of The Community have been

responsible for thefts of cryptocurrencies in excess of $2,400,000 (as valued at time of theft). The

thefts were coordinated and executed via the Internet utilizing several internet platforms, to include

Discord, 4 with the intent to hide or disguise the members' true identities. Proceeds from the

cryptocurrency thefts were disbursed electronically and in anonymity due to the nature of

cryptocurrency transactions.

Ryan Stevenson (aka "Phobia")

         25.      Through review of online chats and through interviews, Discord user "Deleted User

e672ea68#8549", User ID 312350561225801728 was identified as a member of the Community

who enabled SIM swapping and cryptocurrency theft by other members of the Community.

         26.      On or about September 10, 2018, an HSI Detroit Task Force Officer received a

search warrant response from Discord that included Discord user "Deleted User e672ea68#8549",

User ID 312350561225801728. This response included chat history and IP addresses associated

to "Deleted User e672ea68#8549".

         27.      An HSI Detroit analyst reviewed the content from chats for "Deleted User

e672ea68#8549". This review identified that "Deleted User e672ea68#8549" was referred to as

"Phobia" by members of The Community. "Deleted User e672ea68#8549" also referred to himself



range of IP addresses. Some computers have static-that is, long-term-IP addresses, while other computers have
dynamic-that is, frequently changed~ IP addresses.
4
 Discord is a proprietary fteeware voice over internet protocol application specializing in text, image, video and audio
communication between users in a chat channel.



                                                           7
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 8 of 38




as RYAN STEVENSON. In the chats, "Deleted User e672ea68#8549" also provided his personal

email as okphobia@gmail.com.                    This review further          identified that "Deleted User

e672ea68#8549" has been involved in The Community since at least July 2017.

         28.      During     the    course     of the      investigation,     Discord      user    "Deleted User

e672ea68#8549" was identified as RYAN STEVENSON of West Haven, Connecticut.

         29.      On February 21, 2019, a cooperating individual ("CI") who is a member of The

Community advised HSI Detroit that Phobia's name is RYAN STEVENSON. The CI stated that

STEVENSON was approximately 27 years old and lived in Milford, Connecticut. The CI stated

that STEVENSON had provided his name to him before, and the CI knew that STEVENSON

previously had been <loxed. 5

         30.      The CI further stated that STEVENSON finds exploits in websites. The CI stated

that STEVENSON had access to T-Mobile employee tools, and that STEVENSON found an asset

referred to as the "Sprint prepaid tool." The CI stated that STEVENSON would get PIN codes for

victims' phone accounts, which STEVENSON would then provide to other members of The

Community. The CI stated that STEVENSON might be paid approximately $100 to access an

individual's PIN, but he did not get a cut of the cryptocurrency that members of The 'ommunit

stole.



5
 "Doxing" is the practice of publicly posting details about the real identity of an online persona. Typically, this is
done as an act of revenge, although it can also be done merely for amusement.




                                                          8
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 9 of 38




       31.     The CI further stated that STEVENSON also found an application program

interface ("API") exploit for T-Mobile, which did not require him to sign into the T-Mobile

employee tools; according to the CI, this exploit allowed STEVENSON to see names, PIN

numbers, and account numbers. The CI stated that STEVENSON and another known member of

The Community would sell that information.

       32.     The CI further stated that STEVENSON had both Discord and Skype, where he

was referred to as "Phobia". The CI stated that STEVENSON would change accounts on Discord

and Skype all of the time. The CI stated that STEVENSON had the Skype usemarne "Ryan"; the

CI thought that STEVENSON hacked this account.

       33.     The CI further stated that STEVENSON may have been part of his SIM swaps, but

he did not recall STEVENSON in his chats. However, the CI knew that three known members of

The Community that the CI worked with, including RICKY HANDS CHUMA CHER and CON OR

FREEMAN, bought PIN codes from STEVENSON.

       34.     From the Discord search warrant response, an HSI Detroit analyst compiled IP

addresses of session logins for "Deleted User e672ea68#8549", which included IP address

67.84.43.255 between January 31, 2018 at 00:30:25 UTC and May 24, 2018 at 23:45:07 UTC.

The internet service provider for this IP address was identified as Optimum Online in the vicinity

of Milford, Connecticut.

       35.     On or about October 5, 2018, an HSI Detroit Task Force Officer received a response

from Optimum Online for IP address 67.84.43.255. The subscriber records for this IP address




                                                9
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 10 of 38




returned to Terri Stevenson, 5 Union St, Milford, CT 06460, with a billing address of 25 Belle

Circle, West Haven, CT 06516. According to a commercial database, RYAN STEVENSON was

associated to 25 Belle Circle, West Haven, Connecticut as of August 2018.

       36.     On April 4, 2019, Coinbase provided a subpoena response that included an account

with name "Phobia" and email okphobia@gmail.com. The identity on the account was RYAN

STEVENSON, date of birth XXIXX/1992, SSN XXX-XX-7397, address 5 Union Street, Milford,

Connecticut, and ID number 228767237. According to the event log for the account, there were

138 events from IP address 67.84.43.255 between January 31, 2018 and June 17, 2018, and 238

events from IP address 73.167.42.254 between July 27, 2018 and December 18, 2018. As detailed

supra, IP address 67.84.43.255 is subscribed to 5 Union St, Milford, CT 06460, with a billing

address of 25 Belle Circle, West Haven, CT 06516. IP address 73.167.42.254 returned to the

internet service provider Comcast in the vicinity of West Haven, Connecticut.

       37.     On April 22, 2019, a United States Postal Inspection Service Inspector provided

change-of-address information showing that "Mel Stevenson" moved from 5 Union St, Milford

Connecticut to 25 Belle Circle, West Haven, Connecticut effective July 18, 2018.

       38.     On April 24, 2019, a United States Postal Inspection Service Inspector provided

change-of-address information showing that "Ryan Stevenson" moved from 5 Union St, Milford,

Connecticut to 25 Belle Circle, West Haven, Connecticut effective July 18, 2018 and further

provided that "Ryan Stevenson" currently receives mail at 25 Belle Circle, West Haven,

Connecticut.



                                               10
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 11 of 38




        39.    On April 25, 2019, a United States Postal Inspection Service Inspector identified a

parcel addressed to "Ray Stevenson" based on postal databases. The parcel had tracking number

9274890983116136817621 and was delivered to 25 Belle Circle, West Haven, Connecticut. The

parcel was scanned delivered on March 30, 2019.

        40.    On April 26, 2019, an HSI Detroit analyst identified Connecticut Driver's License

number 228767237 for RYAN STEVENSON with a date of birth ofXX/XX/1992. This Driver's

License shows STEVENSON's residential address as 5 Union St, Milford, Connecticut.

       41.     On May 1, 2019, the undersigned conducted physical surveillance at 25 Belle

Circle, West Haven, Connecticut. At approximately 3:55 p.m., the undersigned observed RYAN

STEVENSON, an adult male (likely STEVENSON's father), and an adult female (likely

STEVENSON's mother) in the driveway in front of the house.

25 Belle Circle, West Haven, Connecticut

       42.     The PREMISES-located at 25 Belle Circle, West Haven, Connecticut-are a

single-family house with an attached one-car garage and a detached shed or outbuilding. The

PREMISES are a beige color with siding on the top and brick (or faux-brick) on the bottom. On

the siding, to the left of the front door, the number "25" appears in black. There is a black mailbox

at the front of the house, with the number "25" in white. Photographs of the PREMISES are

appended to Attachment A and incorporated herein.




                                                 11
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 12 of 38




Victim TG

        43.     On August 14, 2018, an AT&T investigator provided information on IMEis

suspected to be involved in SIM swapping to an HSI Detroit analyst. This information showed that

on April 30, 2018, a new SIM card was activated for phone number XXX-XXX-2117 (TG's

mobile phone number) on IMEi 358813055575272. During the course of the investigation, a

device with IMEi 358813055575272 was connected to multiple unauthorized SIM swaps.

        44.     On or about April 30, 2018, STEVENSON, as Discord user "Deleted User

e672ea68#8549", participated in a Discord chat furthering a scheme to defraud victim TG of his

cryptocurrency. On April 30, 2018, CONOR FREEMAN stated "$1,000" then provided phone

number XXX-XXX-2117 directly to STEVENSON.                  STEVENSON responded with Bitcoin

address XXXX2xtjYu. FREEMAN then stated, "ill send 10% cut ifl make anything". Based on

the undersigned's training, experience, and knowledge of this investigation, I understand this

Discord chat to indicate that CONOR FREEMAN offered to pay RYAN STEVENSON $1,000 for

the PIN of victim TG' s cell phone account and a 10% portion of any stolen cryptocurrency after a

successful SIM Hijacking. An HSI Detroit analyst verified two Bitcoin transactions on April 30,

2018 to XXXXXxtjYu in the amounts of 0.03215276 BTC and 0.0750231 BTC. The total value

of the sent Bitcoin as of April 30, 2018 was approximately $1,000.

       45.     On April 16, 2019, an HSI Detroit Special Agent spoke to victim TG. TG confirmed

that on or about April 30, 2018, he lost access to his cell phone. TG stated he lost access to various

accounts, such as email and social media. TG confirmed he dealt in cryptocurrency.



                                                 12
      Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 13 of 38




Victim NM

       46.      On August 14, 2018, an AT&T investigator provided information on IMEis

suspected to be involved in SIM swapping to an HSI Detroit analyst. This information showed that

on May 1, 2018, anew SIM card was activated for phone number XXX-XXX-9211 (NM's mobile

phone number) on IMEI 352028064085124. During the course of the investigation, a device with

IMEI 352028064085124 was connected to multiple unauthorized SIM swaps.

       47.      On or about May 1, 2018, STEVENSON, as "Deleted User e672ea68#8549" on

Discord, participated in a Discord chat furthering a scheme to defraud victim NM of his

cryptocurrency. The following chat took place on May 1, 2018 between CON OR FREEMAN and

STEVENSON:

 Time (UTC)         User                   Contents
    03:46:17        FREEMAN                phobia
    04:50:04        STEVENSON              hi
                                           --
    04:50:12        FREEMAN                i need a pin
    04:50:22        STEVENSON              again?
    04:50:25        FREEMAN                yes
    04:50:34        STEVENSON              different person?
    04:50:38        FREEMAN                yes
    04:50:41        STEVENSON              ok
    04:50:48        STEVENSON              same deal or na
    04:50:52        FREEMAN                hell no
    04:50:55        FREEMAN                he can get 300
    04:51:10        STEVENSON              wut about me Q
    04:51:19        FREEMAN                uou can get smth if i make monei
    04:51 :24       FREEMAN                im out of lk
    04:51:25        FREEMAN                from last time
    04:51:28        STEVENSON              ohok
    04:51 :35       STEVENSON              wutys the phone
                '



                                              13
      Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 14 of 38




     04:51 :38   FREEMAN            ask if hell do this for free
     04:51:49    FREEMAN            (XXX) XXX-9211
     04:52:11    STEVENSON          why not 300> it goes to him
     04:52:19    FREEMAN            cause i gave him 1k last time
     04:52:21    FREEMAN            for nothi
     04:52:21    FREEMAN            ng
-    04:52:32    STEVENSON          u offered that though
     04:52:36    FREEMAN            i know
     04:52:39    FREEMAN            and he was asking for 3 00
     04:53:00    STEVENSON          wut about just 200
     04:53:04    FREEMAN            100
     04:53:12    STEVENSON          200
     04:53:37    STEVENSON          normally im getting him 500
     04:53:41    STEVENSON          per pin
-    04:53:44    FREEMAN            ok200
     04:53:49    STEVENSON          alright
     04:53:56    STEVENSON          can u get pp or na
     04:53:57    STEVENSON          JW
     04:54:02    FREEMAN            nop oly have btc
     04:54:06    STEVENSON          ok thats fine
     04:54:27    STEVENSON          u iust need pin
     04:54:29    STEVENSON          right
     04:54:35    FREEMAN           I~
     04:54:38    FREEMAN            plesae
     04:54:42    STEVENSON          ok
     04:58:05    STEVENSON          ijust msged him
     04:58:21    STEVENSON          going to use restroom brb
     05:00:28    STEVENSON          yo
     05:00:31    STEVENSON          i got it
     05:00:34    FREEMAN            what is it
     05:00:36    STEVENSON          XXXX [PIN code]
     05:01 :54   STEVENSON          XXXX4tRAZ
     05:07:44    STEVENSON          ?
     05:07:50    FREEMAN            ill pay when its done                -
'-
     05:08:02    STEVENSON          u dont trust me?



                                      14
         Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 15 of 38




        05:08:06    FREEMAN                  no i do
        05:08:09    FREEMAN                  im j ust busy rn
        05:08:16    STEVENSON                ohok
                                                                                          -
        06:01:12    FREEMAN                  can u ask him for the name
        06:01:14    FREEMAN                  on the line
        06:01:23    STEVENSON                ughok
        06:01:37    STEVENSON                full name?
        06:01 :41   FREEMAN                  yes
        06:02:34    STEVENSON                alright i msged him

-       06:02:41
        06:02:52
                    FREEMAN
                    STEVENSON
                                             nvm i got it
                                             ok
        06:21:33    STEVENSON                gonna eat then ill be back keep me updated
        06:47:59    STEVENSON                k back
        08:38:29    FREEMAN                  vo
                                            __.___
        08:38:31    FREEMAN                  send addy
        08:38:41    STEVENSON                ok
        08:38:43    STEVENSON                1sec
--      08:40:08    STEVENSON                :XXXX4tRAZ


Based on the undersigned's training, experience, and knowledge of this investigation, CONOR

FREEMAN requested from RYAN STEVENSON a PIN for the account associated with phone

number (XXX) XXX-9211. They negotiated a price of $200 in cryptocurrency. During those

negotiations, FREEMAN referenced the $1,000 in cryptocurrency that he paid the last time, likely

referring to the events described in paragraph 44. STEVENSON twice provided the Bitcoin

address of XXXX4tRAZ for the $200 payment. FREEMAN later requested-and then withdrew

his request for-the full name of the account holder associated with phone nwnber (XXX) XXX-

9211.




                                              15
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 16 of 38




       48.     An HSI Detroit analyst verified a Bitcoin transaction on May 1, 2018 to

XXXX4tRAZ in the amount of 0.02217506 BTC. The total value of the sent Bitcoin as of May 1,

2018 was approximately $200.

       49.     On or about April 5, 2019, Gemini, a U.S.-based cryptocurrency exchange,

provided a subpoena response that included NM's account information, transaction history, and IP

history. Account notes for NM's account showed that there was a new device used to login on

May 1, 2018. The transaction history for NM's account showed two debits on May 1, 2018

between approximately 19:17 UTC and 19:25 UTC.           The first debit was in the amount of

5.36159062 BTC sent to Bitcoin address XXXXPwTib. The second debit was in the amount of

0.218615 ETH and sent to Ethereum address XXXX62986.              The value of the withdrawn

cryptocurrency at the time of transfer was approximately $48,291.43.

       50.    An HSI Detroit analyst identified that Bitcoin address XXXXPwTib was previously

provided in Discord chats by CONOR FREEMAN.

       51.    In an interview with NM on May 1, 2019, NM confirmed that 5 BTC and some

ETH were stolen from NM. In addition, NM stated that NM provided an additional 2 BTC to get

his passwords back.

Victim JP

       52.    On August 14, 2018, an AT&T investigator provided information on IMEis

suspected to be involved in SIM swapping to an HSI Detroit analyst. This information showed that

on May 7, 2018, a new SIM card was activated for phone number XXX-XXX-7474 (JP's mobile




                                               16
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 17 of 38




phone number) on IMEI 353307082330483. Based on search warrant returns from AT&T, on

May 7, 2018, this IMEI was located in the vicinity of Hoschton, Georgia. A known member of

The Community lives in the Hoschton, Georgia area, while JP does not.

       53.     Between approximately May 3, 2018 and May 4, 2018, STEVENSON, "Deleted

User e672ea68#8549" on Discord, participated in a Discord chat furthering a scheme to defraud

victim JP of his cryptocurrency. On May 3, 2018, CONOR FREEMAN provided JP's phone

number to STEVENSON and asked him to provide the PIN code. On May 4, 2018, STEVENSON

claimed that he was "getting it [the PIN] today". STEVENSON later claimed that he was "waiting

for him to get out" and "I know he got the pin for the one yesterday".

       54.     Investigation into verifying if JP's accounts had been taken over (hacked) revealed

that on or about May 7, 2018, members of The Community conspired to seize control of JP's

cryptocurrency wallet and $1,669.56 (valued at the time of the attack) worth of cryptocurrency

was stolen from his cryptocurrency wallet.

       55.     On October 2, 2018, JP emailed HSI Detroit regarding the theft of his

cryptocurrency. JP provided the following information in the body of the email: "Per our

conversation yesterday, below is the information related when my phone was hacked.

       Blockchain Wallet: Hacked on May 7 2018 @4:57 PM 1 BCH (Valued at 1,762) was sent

       to XXXXsqxhl8

       Coinbase Wallet: Was logged in 5 months ago from a Chrome Mac IP address 91.207 .61.18

       Nothing was taken




                                                17




                                                                                                     r
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 18 of 38




       Bittex Exchange: Was logged in on 05/07/18 IP address 91.207.61.18 Nothing was taken

       The only money they got was off my blockchain wallet. They also got into my twitter

account on 05/07/18 My main twitter account @crypXXXXXXXX has a big following so that

may be why they targeted me and hacked my phone." Based on the undersigned's training,

experience, and knowledge of this investigation, I understand victim JP to be confirming three

instances of unauthorized access into his cryptocurrency wallet(s). Two of these instances did not

result in any loss of cryptocurrency, but the third resulted in a loss of approximately $1,762 in

Bitcoin.

       56.      Blockchain analysis into the Bitcoin Cash address provided by JP verified the 1.0

BCH transfer.


           COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       57.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMISES, in whatever form they are found. One

form in which the records might be found is data stored on a computer's hard drive or other storage

media. Thus, the warrant applied for would authorize the seizure of electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

       58.      Probable cause. I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:




                                                18
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 19 of 38




   a. Based on my knowledge, training, and experience, I know that computer files or

      remnants of such files can be recovered months or even years after they have been

      downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic

      files downloaded to a storage medium can be stored for years at little or no cost.

      Even when files have been deleted, they can be recovered months or years later

      using forensic tools.   This is so because when a person "deletes" a file on a

      computer, the data contained in the file does not actually disappear; rather, that data

      remains on the storage medium until it is overwritten by new data.

   b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

      slack space-that is, in space on the storage medium that is not currently being used

      by an active file-for long periods of time before they are overwritten. In addition,

      a computer's operating system also may keep a record of deleted data in a "swap"

      or "recovery" file.

   c. Wholly apart from user-generated files, computer storage media-in particular,

      computers' internal hard drives-contain electronic evidence of how a computer

      has been used, what it has been used for, and who has used it. To give a few

      examples, this forensic evidence can take the form of operating system

      configurations, artifacts from operating system or application operation, file system

      data structures, and virtual memory "swap" or paging files.          Computer users




                                        19
      Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 20 of 38




                typically do not erase or delete this evidence, because special software is typically

                required for that task. However, it is technically possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes automatically

                downloaded into a temporary Internet directory or "cache."

       59.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how computers

were used, the purpose of their use, who used them, and when. There is probable cause to believe

that this forensic electronic evidence will be on any storage medium in the PREMISES because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file). Virtual

                memory paging systems can leave traces of information on the storage medium that

                show what tasks and processes were recently active.           Web browsers, e-mail

                programs, and chat programs store configuration information on the storage

                medium that can reveal information such as online nicknames and passwords.

                Operating systems can record additional information, such as the attachment of

                peripherals, the attachment of USB flash storage devices or other external storage
                   I
                media, and the times the computer was in use. Computer file systems can record




                                                  20
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 21 of 38




      information about the dates files were created and the sequence in which they were

      created, although this information later can be falsified.

   b. As explained herein, information stored within a computer and other electronic

      storage media may provide crucial evidence of the "who, what, why, when, where,

      and how" of the criminal conduct under investigation, thus enabling the United

      States to establish and prove each element or, alternatively, to exclude the innocent

      from further suspicion.

           1.   In my training and experience, information stored within a computer or

                storage media (e.g., registry information, personal communications,

                personal images and movies, transactional information, records of session

                times and durations, internet history, and anti-virus, spyware, and malware

                detection programs) can indicate who has used or controlled the computer

                or storage media. This "user attribution" evidence is analogous to the search

                for "indicia of occupancy" while executing a search warrant at a residence.

          11.   The existence or absence of anti-virus, spyware, and malware detection

                programs may indicate whether the computer was remotely accessed, thus

                inculpating or exculpating the computer owner.

         111.   Further, computer and storage media activity can indicate how and when

                the computer or storage media was accessed or used. For example, as

                described herein, computers typically contain information that log:




                                         21
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 22 of 38




            computer user account session times and durations, computer activity

            associated with user accounts, electronic storage media that connected with

            the computer, and the IP addresses through which the computer accessed

            networks and the internet.        Such information allows investigators to

            understand the chronological context of computer or electronic storage

            media access, use, and events relating to the crime under investigation.

        1v. Additionally, some information stored within a computer or electronic

            storage media may provide crucial evidence relating to the physical location

            of other evidence and the suspect.       For example, images stored on a

            computer may both show a particular location and have geolocation

            information incorporated into its file data. Such file data typically also

            contains information indicating when the file or image was created. The

            existence of such image files, along with external device connection logs,

            may also indicate the presence of additional electronic storage media (e.g.,

            a digital camera or cellular phone with an incorporated camera).           The

            geographic and timeline information described herein may either inculpate

            or exculpate the computer user.

         v. Information stored within a computer may provide relevant insight into the

            computer user's state of mind as it relates to the offense under investigation.

            For example, information within the computer may indicate the owner's



                                      22
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 23 of 38




              motive and intent to commit a crime (e.g., internet searches indicating

              criminal planning), or consciousness of guilt (e.g., runmng a "wiping"

              program    to   destroy    evidence   on    the   computer    or   password

              protecting/encrypting such evidence in an effort to conceal it from law

              enforcement).

   c. A person with appropriate familiarity with how a computer works can, after

      examining this forensic evidence in its proper context, draw conclusions about how

      computers were used, the purpose of their use, who used them, and when.

   d. The process of identifying the exact files, blocks, registry entries, logs, or other

      forms of forensic evidence on a storage medium that are necessary to draw an

      accurate conclusion is a dynamic process. While it is possible to specify in advance

      the records to be sought, computer evidence is not always data that can be merely

      reviewed by a review team and passed along to investigators. Whether data stored

      on a computer is evidence may depend on other information stored on the computer

      and the application of knowledge about how a computer behaves. Therefore,

      contextual information necessary to understand other evidence also falls within the

      scope of the warrant.

   e. Further, in finding evidence of how a computer was used, the purpose of its use,

      who used it, and when, sometimes it is necessary to establish that a particular thing

      is not present on a storage medium. For example, the presence or absence of



                                        23
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 24 of 38




                  counter-forensic programs or anti-virus programs (and associated data) may be

                  relevant to establishing the user's intent.

             f.   I know that when an individual uses a computer to obtain unauthorized access to a

                  victim's online accounts over the Internet, the individual's computer will generally

                  serve both as an instrumentality for committing the crime, and also as a storage

                  medium for evidence of the crime. The computer is an instrumentality of the crime

                  because it is used as a means of committing the criminal offense. The computer is

                  also likely to be a storage medium for evidence of crime. From my training and

                  experience, I believe that a computer used to commit a crime of this type may

                  contain: data that is evidence of how the computer was used; data that was sent or

                  received; notes as to how the criminal conduct was achieved; records of Internet

                  discussions about the crime; and other records that indicate the nature of the

                  offense.

       60.        Necessity ofseizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer's data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the storage



                                                    24
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 25 of 38




media, and to prevent the loss of the data either from accidental or intentional destruction. This is

true because of the following:

           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing evidence

               of how a computer has been used, what it has been used for, and who has used it

               requires considerable time, and taking that much time on premises could be

               unreasonable. As explained above, because the warrant calls for forensic electronic

               evidence, it is exceedingly likely that it will be necessary to thoroughly examine

               storage media to obtain evidence. Storage media can store a large volume of

               information. Reviewing that information for things described in the warrant can

               take weeks or months, depending on the volume of data stored, and would be

               impractical and invasive to attempt on-site.

           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware

               and software available makes it difficult to know before a search what tools or

               knowledge will be required to analyze the system and its data on the Premises.

               However, taking the storage media off-site and reviewing it in a controlled

               environment will allow its examination with the proper tools and knowledge.




                                                 25
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 26 of 38




             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing with

                specialized forensic tools.

       61.      Nature of examination.        Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       62.      Because RYAN STEVENSON shares the PREMISES as a residence with at least

his parents, it is possible that the PREMISES will contain storage media that are predominantly

used, and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless

determined that it is possible that the things described in this warrant could be found on any of

those computers or storage media, the warrant applied for would permit the seizure and review of

those items as well.

         SEARCHES FOR EVIDENCE PERTAINING TO CRYPTOCURRENCY

       63.      As described supra, this investigation involves the theft of cryptocurrency.

       64.      Cryptocurrency is stored in "wallets" both online and offline. In order to access and

send the cryptocurrency stored in these wallets, the owner of the cryptocurrency must have access




                                                 26
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 27 of 38




to both the wallet address, also known as a public key, and the private key. Both the wallet address

and private key are lengthy, facially unintelligible, strings ofletters and/or numbers.

        65.     Recovery seeds are a series of random words which store the information needed

to recover all of the public key-private key pairs of a cryptocurrency wallet. Recovery seeds allow

an owner of virtual currency to access his/her wallet from any electronic device.

        66.     Cryptocurrency can be-but is not necessarily-stored in so-called "hardware

wallets," physical devices produced by companies such as SatoshiLabs or Ledger that contain the

wallet addresses and private keys necessary to access and transfer cryptocurrency. A user of such

a device may store the password or passwords necessary to access such an account on a phone,

computer, or other electronic storage device.

       67.     Cryptocurrency can be-but is not necessarily-stored in online wallets, some of

which are controlled by the operators of online cryptocurrency exchanges. In the case of a user of

an online wallet, electronic devices such as phones or computers would contain records pertaining

to its access. A user may also store the password or passwords necessary to access such an account

on a phone, computer, or other electronic storage device.

       68.     Some cryptocurrency owners write down their private keys, wallet addresses,

recovery seeds, and/or passwords or print them out on paper and hide them in various places such

as picture frames, safes, desks, etc., as backup so that they do not lose access to their wallets.

       69.     Some cryptocurrency owners store their private keys, wallet addresses, recovery

seeds, and/or passwords on their computers, cell phones, or other electronic storage devices. On




                                                  27
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 28 of 38




an electronic storage device, such keys, addresses, and passwords can be stored in any form and-

like other valuable electronic information-are sometimes concealed or encrypted. Concealment

of electronic files can take place by many means, including but not limited to renaming files,

changing file extensions, hiding files in unusual places (such as among word processing documents

or photographs), or using various publicly available programs to encrypt or hide them.

       70.     Some cryptocurrency owners will take pictures of their private keys, wallet

addresses, recovery seeds, and/or passwords and store them electronically. Such photographs may

be concealed or encrypted as described in the preceding paragraph.

       71.     In my training and experience, cryptocurrency users closely control access to

cryptocurrency. The information used to access and transfer cryptocurrency-as well as the

electronic devices used to do so-will typically be located on the person of a cryptocurrency user,

at their home, and/or at another secure location readily accessible to the user.

       72.     In my training and experience, users of cryptocurrencies-especially those that

have stolen it-often convert one cryptocurrency into another.           For those that have stolen




                                                 28
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 29 of 38




cryptocurrency, these transfers are often done to attempt to conceal stolen funds and make them

more difficult to trace.

        73.     There are a myriad of cryptocurrencies, including but not limited to Bitcoin,

Ethereum, Ripple (XRP), Bitcoin Cash, Litecoin, EOS, Binance Coin, Stellar, Cardano, Monero,

Zcash, Dash, Dogecoin, and Verge.

                                        CONCLUSION

       74.      I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.

                                                    Respectfully submitted,



                                                    Michael Manganiello
                                                    Special Agent
                                                    U.S. Department of Homeland Security
                                                    Homeland Security Investigations

       Subscribed and sworn to before me
       On May 3, 2019


        /S/
       HONORABLE RO~     M. SPECTOR
       UNITED STATES MAGISTRATE JUDGE




                                               29
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 30 of 38




                                       ATTACHMENT A
                                      Property to be searched

       The property to be searched is 25 Belle Circle, West Haven, Connecticut, further described

as a single-family house with an attached one-car garage and a detached shed or outbuilding. The

house is a beige color with siding on the top and brick (or faux-brick) on the bottom. On the siding,

to the left of the front door, the number "25" appears in black. There is a black mailbox at the front

of the house, with the number "25" in white. Three photographs of the PREMISES are appended

to Attachment A and incorporated herein.
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 31 of 38
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 32 of 38
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 33 of 38
      Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 34 of 38




                                       ATTACHMENT B
                                       Property to be seized

      1.        All records relating to violations of 18 U.S.C. § 1343, 18 U.S.C. § 1349, and 18

U.S.C. § 1028A(a)(l), those violations involving the group known to its members as The

Community and/or RYAN STEVENSON and occurring on or after July 2017 including:

           a. Records and information relating to a conspiracy to defraud the victims identified

                as TG, NM, and JP;

           b. Records and information relating to the SIM Hijacking and identify theft of TG,

                NM, and JP;

           c. Records and information relating to the unauthorized access of the mobile phone

                numbers and online accounts ofTG, NM, and JP;

           d. Records and information pertaining to the transfer of cryptocurrency stolen from

                NM and JP;

           e. Records pertaining to any and all discussions concerning SIM Hijacking, account

                takeovers, and the theft of cryptocurrency;

           f.   Records   and information relating to the Discord user "Deleted User

                e672ea68#8549",      User   ID    312350561225801728;     Skype    user   Ryan;

                okphobia@gmail.com; and any username referencing "Phobia";

           g. Records and information relating to the identity or location of members of The

                Community that conspired to steal cryptocurrency;

           h. Records and information relating to communications with Internet Protocol

                addresses 67.84.43.255 or 73.167.42.254;
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 35 of 38




        2.      Records and information relating to cryptocurrency wallet addresses, including any

cryptographic keys, recovery seeds, or passwords-in any form-used to access those addresses

through any computer programs or online exchanges;

        3.      Cryptocurrency wallets, wallet addresses, hardware wallets (such as Trezor or

Ledger devices), private keys, wallet recovery seeds, usemames, passwords, mnemonic pins, PGP

keys, and 2FA devices;

        4.      Cryptocurrencies to include, but not be limited to, Bitcoin, Ethereum, Ripple

(XRP), Bitcoin Cash, Litecoin, EOS, Binance Coin, Stellar, Cardano, Manero, Zcash, Dash,

Dogecoin, and Verge. Seizure of cryptocurrency will be effectuated by ( 1) identifying wallets and

their cryptographic keys through the seizure of information described herein, and (2) transferring

the virtual currency to a government-controlled wallet.

        5.      Computers, cell phones, mobile computing devices, or storage media that may have

been used as a means to commit the violations described above or contain the information

described above.

        6.      For any computer, cell phone, mobile computing device, or storage medium whose

seizure is otherwise authorized by this warrant, and any computer or storage medium that contains

or in which is stored records or information that is otherwise called for by this warrant (hereinafter,

"COMPUTER"):

             a. evidence of who used, owned, or controlled the COMPUTER at the time the things

                described in this warrant were created, edited, or deleted, such as logs, registry

                entries, configuration files, saved usemames and passwords, documents, browsing


                                                  2
Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 36 of 38




        history, user profiles, email, email contacts, "chat," instant messagmg logs,

        photographs, and correspondence;

   b. evidence of software that would allow others to control the COMPUTER, such as

        viruses, Trojan horses, and other forms of malicious software, as well as evidence

        of the presence or absence of security software designed to detect malicious

        software;

   c. evidence of the lack of such malicious software;

   d. evidence indicating how and when the computer was accessed or used to determine

        the chronological context of computer access, use, and events relating to the crimes

        under investigation and to the computer user;

   e. evidence indicating the computer user's state of mind as it relates to the crimes

        under investigation;

   f.   evidence of the attachment to the COMPUTER of other storage devices or similar

        containers for electronic evidence;

   g. evidence of counter-forensic programs (and associated data) that are designed to

        eliminate data from the COMPUTER;

   h. evidence of the times the COMPUTER was used;

   1.   passwords, encryption keys, and other access devices that may be necessary to

        access the COMPUTER;

   J.   documentation and manuals that may be necessary to access the COMPUTER or

        to conduct a forensic examination of the COMPUTER;


                                         3
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 37 of 38




             k. records of or information about Internet Protocol addresses used by the

                  COMPUTER;

             1.   records of or information about the COMPUTER's Internet activity, including

                  firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web

                  pages, search terms that the user entered into any Internet search engine, and

                  records of user-typed web addresses;

             m. contextual information necessary to understand the evidence described in this

                  attachment; and

        7.        Routers, modems, and network equipment used to connect computers to the

Internet.

        As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

        The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high-speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

        The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                  4
       Case 3:19-mj-00733-RMS Document 1-1 Filed 05/03/19 Page 38 of 38




       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, the reviewing agency may deliver a complete copy of the seized

or copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 5
